IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2015-KA-00218-COA

JOE M. GILLESPIE A/K/A JOE MITCHELL                                     APPELLANT
GILLESPIE A/K/A JOE GILLESPIE

v.

STATE OF MISSISSIPPI                                                      APPELLEE

DATE OF JUDGMENT:                        02/02/2015
TRIAL JUDGE:                             HON. LEE J. HOWARD
COURT FROM WHICH APPEALED:               OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                         BY: BENJAMIN ALLEN SUBER
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LADONNA C. HOLLAND
DISTRICT ATTORNEY:                       FORREST ALLGOOD
NATURE OF THE CASE:                      CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                 CONVICTED OF ROBBERY AND
                                         SENTENCED AS A HABITUAL OFFENDER
                                         TO FIFTEEN YEARS IN THE CUSTODY OF
                                         THE MISSISSIPPI DEPARTMENT OF
                                         CORRECTIONS WITHOUT ELIGIBILITY
                                         FOR PAROLE OR PROBATION
DISPOSITION:                             AFFIRMED - 06/21/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND ISHEE, JJ.

       BARNES, J., FOR THE COURT:

¶1.    An Oktibbeha County jury convicted Joe Gillespie of robbery. The trial court

sentenced him as a habitual offender to fifteen years in the custody of the Mississippi

Department of Corrections (MDOC), without eligibility for parole or probation. Finding no

error, we affirm.
             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶2.    In October 2013, at approximately 11 p.m., two Mississippi State University

freshmen, Kristopher Pritchard and Nicholas Zander, went to eat at a Sonic fast-food

establishment in Starkville, Mississippi. After going to Sonic, Zander asked Pritchard to stop

at a nearby convenience store to purchase some cigarettes. They pulled up to a Chevron gas

station with an adjacent liquor store. As they parked, both men noticed a very tall African

American male with tattoos on his neck standing against the building. He was later identified

as Gillespie. While Zander went inside the gas station, Gillespie approached Pritchard’s

vehicle. Pritchard rolled down his window, and Gillespie asked him for a couple of dollars.

Pritchard agreed. As Pritchard took out his wallet, Gillespie reached in through the window

and grabbed it. The two men briefly struggled for the wallet, but Gillespie snatched it away

and ran off. Pritchard jumped out of his vehicle to chase Gillespie and retrieve his wallet.

As Zander came out of the store, Pritchard asked him to help. Both men chased Gillespie

around the side of the store into a wooded area, where they lost Gillespie.

¶3.    Pritchard called 911. When law enforcement arrived, Pritchard described the robbery

and perpetrator. The next day, Pritchard gave a formal statement at the police station, and

positively identified Gillespie from a photo lineup. Gillespie was arrested several days later.

¶4.    At trial, Pritchard and Zander testified for the State, as well as the interviewing

detective. Pritchard identified Gillespie in open court as the robber. Zander also identified

Gillespie as the man standing against the liquor store, wearing a striped polo-style shirt,

whom they chased. On cross-examination, Zander admitted he only saw the back of



                                              2
Gillespie.

¶5.    While Gillespie did not testify, the defense’s theory of the case, suggested throughout

trial, was that Pritchard called Gillespie over to his vehicle when they pulled up to the

convenience store and asked Gillespie to get him some drugs. Further, the defense suggested

that Pritchard fabricated the robbery incident when Gillespie took Pritchard’s money and did

not return with drugs.

¶6.    The jury found Gillespie guilty of robbery. He was sentenced, as a habitual offender

under Mississippi Code Annotated section 99-19-81 (Rev. 2015), to serve fifteen years in the

custody of the MDOC. Gillespie timely appealed his conviction and sentence.

                                        ANALYSIS

¶7.    Gillespie raises one issue: whether the evidence was sufficient to support the verdict

of guilty. In reviewing the sufficiency of the evidence, the court must determine whether,

when “viewing the evidence in the light most favorable to the prosecution,” any rational juror

could have found that the State proved each element of the crime charged beyond a

reasonable doubt. Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005) (quoting Jackson

v. Virginia, 443 U.S. 307, 315 (1979)). All credible evidence consistent with the defendant’s

guilt will be accepted as true, as well as all favorable inferences that may be reasonably

drawn from the evidence. Robinson v. State, 940 So. 2d 235, 240 (¶13) (Miss. 2006)

(citation omitted).

¶8.    Gillespie was charged with robbery under Mississippi Code Annotated section 97-3-

73 (Rev. 2014). The essential elements of robbery are: “(1) felonious intent, (2) force or



                                              3
putting in fear as a means of effectuating the intent, and (3) by that means, taking and

carrying away the personal property of another from his person or in his presence.” Smith

v. State, 913 So. 2d 365, 367 (¶13) (Miss. Ct. App. 2005) (quoting Crocker v. State, 272 So.

2d 664, 665 (Miss. 1973)). Gillespie claims the State failed to prove beyond a reasonable

doubt that Gillespie stole Pritchard’s wallet, because Zander did not “thoroughly

corroborate” Pritchard’s testimony about the robbery. Zander admitted that he only saw the

individual Pritchard was chasing from behind, and a person other than Gillespie could have

been wearing the striped shirt.

¶9.    We are not persuaded by this argument. The Mississippi Supreme Court has held:

“[T]he testimony of a single uncorroborated witness is sufficient to sustain a conviction.”

Whitlock v. State, 47 So. 3d 668, 676 (¶22) (Miss. 2010) (quoting Derouen v. State, 994 So.

2d 748, 752 (¶9) (Miss. 2008)). Pritchard’s testimony supplies evidence sufficient for a jury

to find the elements of robbery beyond a reasonable doubt. Pritchard identified Gillespie as

the individual who took his wallet from a photo lineup due to Gillespie’s facial features and

the distinctive tattoo on his neck. Pritchard also identified Gillespie in open court.

Pritchard’s testimony was not contradicted or impeached by Zander’s account of the robbery

– in fact, Zander’s testimony corroborates Gillespie’s testimony. Zander had a different, less

clear vantage point for identifying Gillespie, but he too positively identified Gillespie as the

person he chased to get Pritchard’s wallet back. Zander testified the perpetrator was wearing

a striped shirt and had neck tattoos. The individual was the same height and build, and was

wearing the same striped polo-style shirt, as the individual standing in front of the liquor



                                               4
store when they arrived. Zander made an in-court identification of Gillespie as well. We

conclude there was sufficient evidence to support Gillepsie’s conviction of robbery.

¶10. THE JUDGMENT OF THE CIRCUIT COURT OF OKTIBBEHA COUNTY
OF CONVICTION OF ROBBERY AND SENTENCE AS A HABITUAL OFFENDER
OF FIFTEEN YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT
OF CORRECTIONS WITHOUT ELIGIBILITY FOR PAROLE OR PROBATION IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO OKTIBBEHA
COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                            5